Citation Nr: 0533885	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  01-04 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to service connection for claimed carcinoma 
of the rectum.  

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1964 to May 1968.  He had many periods 
of temporary duty in the Republic of Vietnam.  

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2004, at which time it was remanded 
for further development.  

The appeal is again being remanded to the RO via the AMC in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  



REMAND

The veteran contends that his carcinoma of the rectum is the 
result of his exposure to Agent Orange in the Republic of 
Vietnam.  

As noted in the Board's June 2004 remand, the veteran's 
exposure to Agent Orange is presumed.  

Congress has given the VA the authority to presumptively 
service connect exposure to herbicides, such as Agent Orange 
used in the Vietnam War, to certain health effects of Vietnam 
veterans.  38 C.F.R. § 3.309(e) (2005).  

However, such a presumption does not attach, unless 
specifically so determined by the Secretary of the VA.  See 
59 Fed. Reg. 341 (1994); 61 Fed. Reg. 41,442 (1996); 64 Fed. 
Reg. 59,232 (Nov. 2, 1999); and 67 Fed. Reg. 42,600 (June 24, 
2002).  

Although the Secretary of the VA has not specifically 
determined that rectal cancer is a presumptive result of 
exposure to Agent Orange, that fact does not preclude the 
veteran from showing a direct link between that disease and 
service.  Combee v. Brown. 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

In its June 2004 remand, the Board directed the AMC to 
schedule the veteran for a VA examination to determine the 
etiology of the veteran's rectal cancer.  That examination 
was not performed.  Such a deficiency suggests less-than-full 
compliance with instructions in the Board's remand and must 
be remedied.  Stegall v. West , 11 Vet. App. 268 (1998).  

The veteran also contends that he has PTSD as the result of 
his experiences in the Republic of Vietnam.  In particular, 
he notes that in 1967, just prior to landing in Dong Ha, 
mortar fire struck the dining facility, resulting in injuries 
and loss of life.  

In December 2001, the United States Armed Services Center for 
the Research of Unit Records (USASCRUR), noted that on July 
3, 1967, mortar fire struck Dong Ha and damaged several 
facilities, including the dining facility.  As a result, one 
airman was killed and four were wounded.  

Although the veteran has been able to supply travel vouchers 
for many of his trips to Vietnam, he has not been able to do 
so with respect to the months of June and July 1967.  

In August 2004, the National Personnel Records Center (NPRC) 
stated that it had provided the AMC with all of the veteran's 
service personnel records it had in its possession.  However, 
the U.S. Air Force Finance Office has not been contacted for 
such information.  

In its June 2004 remand, the Board directed the AMC to 
schedule the veteran for a psychiatric examination to 
determine the nature and etiology of the any psychiatric 
disability found to be present.  Again, that examination was 
not performed.  

In light of the foregoing, additional development is 
warranted prior to further consideration by the Board.  
Accordingly, the appeal is remanded to the AMC for the 
following actions:

1.  Request that the U.S. Air Force 
Finance Center furnish travel vouchers or 
other financial evidence of the veteran's 
travels to, from, and within the Republic 
of Vietnam during the period from June to 
July 1967.  A failure to respond or a 
negative reply to any request must be 
noted in writing and associated with the 
claims folder.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2005).  

2.  When the actions in paragraph 1 have 
been completed, schedule the veteran for 
a psychiatric examination to determine 
the nature and extent of any psychiatric 
disability found to be present.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review and the examiner 
must verify that the claims folder has, 
in fact, been reviewed.  

In so doing, the examiner must set forth 
the following:

a.  Identify as precisely as 
possible all psychiatric 
disabilities found to be present and 
report the manifestations of each 
disability.  In particular, a 
diagnosis of PTSD must be confirmed 
or ruled out.  

b.  If PTSD is not diagnosed, the 
examiner must explain why the 
veteran does not meet the criteria 
for that diagnosis.  If PTSD is 
diagnosed, the examiner must 
identify the stressor(s) accountable 
for the disorder.  

The rationale for all opinions must be 
set forth.  

3.  Schedule the veteran for an 
examination to determine the nature, 
etiology, and extent of any proctologic 
disability found to be present.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  

In so doing, the examiner must set forth 
the following:

a.  Identify as precisely as 
possible all proctologic disorders 
found to be present and report the 
manifestations of each.  In 
particular, a diagnosis of cancer of 
the rectum must be confirmed or 
ruled out.  

b.  If cancer of the rectum is not 
diagnosed, the examiner must explain 
why the veteran does not meet the 
criteria for that diagnosis.  

If cancer of the rectum is 
diagnosed, the examiner must render 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., probability 
of 50 percent), or less likely than 
not (i.e., probability less than 50 
percent) that such respiratory 
disability is the result of any 
event in service, including, but not 
limited to, exposure to Agent Orange 
in service.  

The rationale for all opinions must be 
set forth in writing.

4.  Then, following completion of all 
required development, the RO should 
adjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
then the RO should provide the veteran a 
Supplemental Statement of the Case and 
afford him an opportunity to respond 
thereto.  


Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

 
 
 
 

